Citation Nr: 0021253	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  98-02 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to dependency and indemnity compensation 
benefits, under the provisions of 38 U.S.C.A. § 1151, for the 
cause of the veteran's death, claimed to have resulted from 
VA medical care.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from November 1956 to 
December 1956.  The appellant is the veteran's widow.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal arises from a May 1998 rating decision, in 
which the RO denied the appellant's claim for entitlement to 
dependency and indemnity compensation under 38 U.S.C.A. 
§ 1151, for the cause of the veteran's death, claimed to have 
resulted from VA medical care.  The appellant filed an NOD in 
June 1998, and the RO issued a supplemental statement of the 
case (SSOC) in August 1998.  That same month, August 1998, 
the appellant submitted a personal statement to the RO, which 
the Board liberally construes as a substantive appeal.  The 
appellant's appeal then came before the Board, which, in an 
October 1998 decision, remanded the matter to the RO for 
additional development.  In June 2000, the appellant 
testified before the undersigned Member of the Board during a 
Video Conference Hearing.  

We note in addition that, in the October 1998 Board decision, 
the issue noted as on appeal was that of entitlement to 
service connection for the cause of the veteran's death.  It 
was also noted, in that same decision, that the appellant had 
not perfected an appeal for dependency and indemnity 
compensation benefits, under the provisions of 38 U.S.C.A. 
§ 1151, for the cause of the veteran's death, claimed to have 
resulted from VA medical care.  During her June 2000 Video 
Conference Hearing, the appellant withdrew her appeal as to 
the issue of service connection for the cause of the 
veteran's death, and indicated that she wished to proceed 
only with the issue pertaining to entitlement to dependency 
and indemnity compensation benefits under the provisions of 
38 U.S.C.A. § 1151.  

As noted above, following the issuance of the August 1998 
SSOC, the appellant submitted a statement to the RO, which 
she noted was in response to the August 1998 SSOC.  She 
reported having no further evidence to submit, and noted that 
additional evidence was available at the Charleston VA 
Medical Center (VAMC) in support of her claim.  The Board is 
cognizant that a substantive appeal, "consists of a properly 
completed VA Form 9 'Appeal to Board of Veterans' Appeals,' 
or correspondence containing the necessary information. . . .  
The Substantive Appeal should set out specific arguments 
relating to errors of fact or law made by the agency of 
original jurisdiction in reaching the determination, or 
determinations, being appealed.  To the extent feasible, the 
argument should be related to specific items in the [SOC] and 
any prior [SSOCs].  The Board will construe such arguments in 
a liberal manner for purposes of determining whether they 
raise issues on appeal . . . ."  38 C.F.R. § 20.202 (1999).  

In this instance, given the appellant's testimony during her 
Video Conference Hearing, and in the interest of judicial 
expediency, the Board liberally interprets the appellant's 
August 1998 statement as a substantive appeal as to the issue 
of dependency and indemnity compensation benefits, under the 
provisions of 38 U.S.C.A. § 1151, and will proceed forward 
with that appeal.  

FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. The veteran died in August 1997.  The Certificate of Death 
lists the immediate cause of death as probable acute 
myocardial infarction.  

3. The claim for dependency and indemnity compensation, under 
the provisions of 38 U.S.C.A. § 1151, for the cause of the 
veteran's death is not plausible under the law, as there 
is no competent evidence that the veteran's death resulted 
from VA hospitalization, or VA medical or surgical 
treatment.  


CONCLUSION OF LAW

The appellant's claim for entitlement to dependency and 
indemnity compensation, under the provisions of 38 U.S.C.A. 
§ 1151, for the cause of the veteran's death is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's death certificate reflects that he 
was noted to have expired at the Roper/Berkeley Center in 
Moncks Corner, S.C., in August 1997.  The immediate cause of 
death was probable acute myocardial infarction.  At the time 
of his death, the veteran was 58 years of age.  The Board 
also notes that, at the time of his death, the veteran was 
not service connected for any disabilities.  

Upon review, the veteran's service medical records do not 
reflect any findings or diagnosis referable to heart disease 
or acute myocardial infarction.  The veteran was noted to 
have been medically discharged for epilepsy, after one month 
of basic training.  During a December 1956 separation medical 
examination, on clinical evaluation, no complaints or 
findings with respect to the veteran's heart or 
cardiovascular system were noted.  

With respect to subsequent history, medical records from the 
VA Medical Center (VAMC) in Charleston, dated from May 1976 
to February 1980, reflect treatment for epilepsy and 
prostatitis, as well as global hysterics and anxiety.  Rating 
actions in March 1960 and July 1984 denied service connection 
for epilepsy, ancylostomiasis, anemia, cicatrix, and 
amblyopia of the right eye.  

Thereafter, in a VA Form 21-22 (Appointment of Veterans 
Service Organization as Claimant's Representative), dated in 
August 1997, the appellant granted a power-of-attorney to the 
American Legion.  In September 1997, the appellant submitted 
to the RO a VA Form 21-534 (Application for Dependency and 
Indemnity Compensation).  With respect to question #10, as to 
whether the appellant was claiming that the cause of the 
veteran's death was due to service, the box marked "yes" 
was checked.  

In a November 1997 rating decision, the RO denied the 
appellant's claim for service connection for cause of the 
veteran's death.  The appellant filed an NOD in January 1998, 
noting that the veteran had been treated constantly from the 
time he was discharged from the military, and that he had not 
been ill when he had entered service.  In February 1998, the 
appellant submitted a VA Form 9, in which she asserted that 
the veteran's death was caused by his heart surgery and a 
lack of post-operative care by the VAMC in Charleston.  

Thereafter, the RO received VAMC Charleston hospital 
summaries, covering from June to July 1997.  A summary dated 
from June 26 to July 12 noted that the veteran had been 
admitted to the facility with episodic chest pain, and was 
monitored in the medical intensive care unit.  He was 
stabilized, and subsequently underwent cardiac 
catheterization which revealed three vessel cardiac disease.  
He subsequently underwent a coronary artery bypass graft, 
times five.  He was noted to have done well post-operatively, 
and was discharged to home in stable condition.  

A hospital summary, dated from July 14 to July 17, reflected 
the veteran's admission for complaints of palpitations and 
chest discomfort.  Further evaluation revealed atrial 
fibrillation with rapid ventricular response.  Cardioversion 
was undertaken, which was noted as successful, and the 
veteran was admitted to the intensive care unit for 
observation.  During his stay he remained in normal sinus 
rhythm, which he maintained during the entire 
hospitalization.  In addition, the veteran was administered 
Sotalol, 80 mg twice a day, during his stay.  The veteran was 
noted to be without palpitations or chest pain prior to 
discharge.  

In addition, the RO later received VAMC Charleston medical 
records, dated in June 1997, that were cumulative of evidence 
reported in the above noted hospital summaries.  

In June 1998, the appellant submitted to the RO a VA Form 21-
4138 (Statement in Support of Claim), in which she contended 
that the veteran's death had been caused by the medications 
and treatment he received at the VAMC in Charleston.  The 
appellant indicated that personnel at the Charleston VAMC 
were intent on getting the veteran home and out of the 
hospital.  In addition, she noted that the veteran had been 
prescribed other medications as well, and these were not 
monitored to see how they affected him.  Furthermore, the 
appellant noted that she had taken the veteran to the 
Charleston VAMC on July 21, 1997, because he complained of 
severe chest pain.  She stated that the facility would not 
admit him, but instead sent him home.  

In June 2000, the appellant testified before the undersigned 
Member of the Board, during a Video Conference Hearing.  She 
stated, with respect to the veteran's hospital admission in 
June 1997 to the VAMC Charleston, that the hospital had 
discharged the veteran prematurely, and that he was not 
healthy at the time.  The appellant testified that the 
veteran was at home four to five days when he began to 
experience chest pain, and was taken to the Charleston County 
Hospital, which later transferred him to the VAMC.  He 
remained at the facility for four or five days, and was 
discharged home.  The appellant stated that, thereafter, 
after three or four days at home, the veteran developed a 
fever, and she took him to a local doctor in the town in 
which they lived.  She reported that the veteran was 
diagnosed with pneumonia, and that this diagnosis was 
subsequently confirmed by a doctor at the VAMC in Charleston.  
However, he was not admitted but instead was sent home on 
medication.  

She testified that he again developed problems, and was taken 
to Roper/Berkeley Medical Center.  The appellant stated that 
the veteran was seen for an hour, and then released after an 
adjustment of his medication.  Thereafter, she stated, the 
veteran returned home, after which, five or six days later, 
he awakened one morning complaining of chest pain.  The 
appellant drove the veteran to the emergency medical station 
(EMS) in her hometown, from which medical personnel attempted 
to transport the veteran to the emergency room at 
Roper/Berkeley Medical Center.  However, he expired in 
transit.  

The appellant further testified that no medical doctor had 
reviewed the medical records to assess the type and quality 
of care the veteran had received at the VAMC, due to the fact 
that the appellant could not afford to have someone do it.  

II.  Analysis

The statutory criteria applicable to this case appear at 38 
U.S.C.A. § 1151 (West 1991), which provides that, if a 
veteran suffers an injury or an aggravation of an injury as a 
result of VA hospitalization or medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service connected.  See 38 C.F.R. 
§ 3.358(a), 38 C.F.R. § 3.800(a) (1999).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. § 
3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute, 
embodied in regulations, required evidence of negligence or 
other fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to benefits under 38 U.S.C.A. § 1151.  See 38 
C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims in the case of Gardner v. Derwinski, 
1 Vet.App. 584 (1991).  That decision was affirmed by both 
the United States Court of Appeals for the Federal Circuit, 
in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the 
United States Supreme Court, in Brown v. Gardner, 513 U.S. 
115, 115 S. Ct. 552 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (1999).  

Subsequently, Congress took action to overrule the Supreme 
Court decision, by amending 38 U.S.C.A. § 1151, effective for 
claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 2000); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204.  63 Fed. Reg. 45,004 (Aug. 24, 1998).  However, 
those amendments were subsequently rescinded, as part of a 
litigative settlement, and the previous language was 
restored.  63 Fed. Reg. 1,131 (Jan. 8, 1999).  At present, 
therefore, claims for benefits under section 1151 which were 
filed before October 1, 1997, must be adjudicated under the 
earlier version of the statute, and by the regulations 
currently published in the Code of Federal Regulations.  On 
the other hand, those claims for benefits under section 1151 
filed on or after October 1, 1997, are governed by the 
current version of the statute, and by the existing 
regulations, to the extent that they do not conflict with the 
statute.

The Board has determined that the appellant filed her claim 
for benefits under section 1151 in February 1998.  Therefore, 
under the statute and the opinion of the General Counsel 
cited above, this claim must be decided under the current, 
post-October 1, 1997, version of 38 U.S.C.A. § 1151, as 
enacted in Public Law No. 104-204.

In pertinent part, section 1151, as amended, provides as 
follows:

(a)  Compensation under this chapter and dependency 
and indemnity compensation under chapter 13 of this 
title shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in 
the same manner as if such additional disability or 
death were service-connected.  For purposes of this 
section, a disability or death is a qualifying 
additional disability or qualifying death if the 
disability or death was not the result of the 
veteran's willful misconduct and-

(1)  the disability or death was caused by 
hospital care, medical or surgical treatment, 
or examination furnished the veteran under any 
law administered by the Secretary, either by a 
Department employee or in a Department facility 
as defined in section 1701(3)(A) of this title, 
and the proximate cause of the disability or 
death was-

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar 
instance of fault on the part of the 
Department in furnishing the hospital care, 
medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable . . 
. .

38 U.S.C.A. § 1151 (West Supp. 2000).

Thus, under the new law, VA fault or an event not reasonably 
foreseeable would be required for this claim to be granted, 
if the evidence were to establish additional disability which 
was caused by hospital care, or by medical or surgical 
treatment.  

However, a claimant seeking benefits under any law 
administered by the Secretary of Veterans Affairs has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  If the claim is well grounded, the Secretary is 
obligated to assist a claimant in developing evidence 
pertaining to the claim.  38 U.S.C.A. § 5107(a).  If the 
claim is not well grounded, there is no duty to assist.  Epps 
v. Brown, 9 Vet.App. 341 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  Thus, the threshold question for any 
claim, including one filed under the provisions of 
38 U.S.C.A. § 1151, is whether the claimant has presented a 
well-grounded claim.  See Elkins v. West, supra, at 213, 
citing Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table), and Epps, 
supra.  See also Morton v. West, 12 Vet.App. 477, 480 (1999) 
(noting that the Federal Circuit, in Epps v. Gober, supra, 
"rejected the appellant's argument that the Secretary's duty 
to assist is not conditional upon the submission of a well-
grounded claim").

A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive, but only plausible, to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).  Murphy, supra.  To present a well 
grounded claim, the claimant must provide evidence; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 
Vet.App. 609 (1992).  The evidence the claimant must provide 
must be sufficient to justify a belief by a fair and 
impartial individual that the claim is plausible.  Lathan v. 
Brown, 7 Vet.App. 359 (1995).  Where the determinative issue 
is factual in nature, competent lay evidence may suffice.  
Gregory v. Brown, 8 Vet.App. 563 (1996).  Where the 
determinative issue involves medical etiology or diagnosis, 
medical evidence is required.  Lathan, supra.

The Court of Appeals for Veterans Claims has recently held 
that the requirements for a well-grounded claim under section 
1151 are, paralleling those generally set forth for 
establishing other service-connection claims, as follows:  
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of 
incurrence or aggravation of a disease or injury as the 
result of hospitalization, medical or surgical treatment, or 
the pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and 
(3) medical evidence of a nexus (i.e., a link or a 
connection) between that asserted injury or disease and the 
current disability.  In addition, the Court has determined 
that an appellant's claim would also generally be well 
grounded, with respect to the continuity-of-symptomatology 
analysis under 38 C.F.R. § 3.303(b), if he or she submitted 
evidence of each of the following:  (a) evidence that a 
condition was "noted" during his/her VA hospitalization or 
treatment; (b) evidence showing continuity of symptomatology 
following such hospitalization or treatment; and
(c) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-
hospitalization/treatment symptomatology.  See Jones v. West, 
12 Vet.App. 460, 464 (1999).  

Therefore, a claim for benefits under the provisions of 
38 U.S.C.A. § 1151 must be supported by medical evidence of 
additional disability that resulted from VA hospitalization, 
or medical or surgical treatment.  See Boeck v. Brown, 
6 Vet.App. 14, 16-17 (1993), and Ross v. Derwinski, 3 
Vet.App. 141, 144 (1992), holding that a veteran must submit 
evidence sufficient to well ground a claim for benefits under 
38 U.S.C.A. § 1151.  See also Jimison v. West, 13 Vet.App. 
75, 77-78 (1999).  In this instance, the first requirement of 
well-groundedness, evidence of a current disability, is met 
(the current disability being the veteran's death).  

In reviewing the evidence of record, we are cognizant of the 
appellant's specific contention that the veteran's death was 
the result of his being released from the Charleston VAMC 
prematurely, and that, consequently, his weakened physical 
state resulted in his death by acute myocardial infarction.  
A review of the VAMC Charleston hospital summaries reflects 
that, following his cardiac surgery, the veteran was noted to 
have done well post-operatively, and was discharged to home 
in stable condition.  He returned to the VAMC later that 
month, complaining of palpitations and chest discomfort.  
Further evaluation revealed atrial fibrillation with rapid 
ventricular response.  Cardioversion was undertaken, which 
was noted as successful, and the veteran was admitted to the 
intensive care unit for observation.  During his stay, he 
remained in normal sinus rhythm, and he was without 
palpitations or chest pain prior to discharge.  

The appellant reported that thereafter, the veteran returned 
to the Charleston VAMC, and was treated for pneumonia.  He 
was not admitted, but prescribed medication and released.  
Hospital records associated with this reported treatment are 
not of record, and the appellant did not report the veteran 
having received any further treatment at the VAMC in 
Charleston.  

In this instance, the Board finds no medical opinion of 
record which relates any care that the veteran received at 
the Charleston VAMC to his death.  Furthermore, no medical 
evidence has been submitted which would reflect that any 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing hospital care and/or medical 
treatment resulted in the veteran's death.  As discussed 
above, VA fault or an event not reasonably foreseeable is 
required in order for a claim to be granted, under the law 
applicable to this appeal.  A claim for benefits under the 
provisions of 38 U.S.C.A. § 1151 must, in any event, be 
supported by medical evidence that the veteran's death 
resulted from VA hospitalization or medical or surgical 
treatment.  In this instance, as noted above, the appellant 
has not presented nexus evidence establishing that the 
veteran's death was due to VA medical care, nor has she 
presented medical evidence in support of her assertion of VA 
fault.  

We note that we have reviewed the appellant's numerous 
statements and contentions with respect to the veteran's 
medical history and condition.  While the Board does not 
doubt the sincerity of the appellant's contention that 
improper care by VA contributed to the veteran's death, her 
statements to that effect, without the support of competent 
medical evidence in the record, do not make it so.  The 
reason for this is that she does not meet the burden of 
presenting evidence of a well-grounded claim under section 
1151 merely by presenting her own assertions, however 
strongly they may be felt because, as a lay person, she is 
not competent to offer medical opinions.  See Voerth v. West, 
13 Vet.App. 117, 120 (1999) ("Unsupported by medical 
evidence, a claimant's personal belief, no matter how 
sincere, cannot form the basis of a well-grounded claim."); 
Bostain v. West, 11 Vet. App. 124, 127 (1998).  See also 
Carbino v. Gober, 10 Vet.App. 507, 510 (1997), aff'd sub nom. 
Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999); Routen v. 
Brown, 10 Vet.App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

Therefore, as sympathetic as we are with the appellant's loss 
of her husband, the Board holds, based upon the evidence in 
this case, that the veteran's death, for which benefits are 
claimed by the appellant under 38 U.S.C.A. § 1151, has not 
been shown, by competent evidence, to have resulted from VA 
hospitalization or medical or surgical treatment.  
Accordingly, the claim is not well grounded, and benefits 
under section 1151 may not be granted.  

The Board further notes that the appellant's service 
representative, during the June 2000 Video Conference 
Hearing, requested that the date of claim for benefits under 
section 1151 be the date of the original filing of the 
appellant's withdrawn claim for service connection for the 
cause of the veteran's death, i.e., September 1997.  As noted 
above, a claim filed prior to October 1, 1997, would not 
require VA fault or an event not reasonably foreseeable, in 
order for the claim to be granted.  In our evaluation of the 
evidence, we have found the appellant's claim for dependency 
and indemnity compensation, under the provisions of 38 
U.S.C.A. § 1151, to have been filed in February 1998.  
However, even if we were to accept the representative's 
argument that the appellant's claim under section 1151 should 
be considered to have been filed in September 1997, thus 
invoking consideration of the pre-October 1997 regulations, 
it would still be the case that the appellant has not 
submitted competent medical evidence that the veteran 
suffered an additional injury or disability (the current 
disability being his death) in this case as a result of his 
treatment at the VAMC in Charleston, or any other VA medical 
facility, and, thus, her claim would still fail.  

Finally, we are also aware that the appellant reported that 
the veteran was treated at the Charleston VAMC on July 21, 
1997, for pneumonia following his coronary artery bypass 
graft surgery.  No record of such treatment is associated 
with the claims file.  However, we find that, even if a 
record of this treatment were obtained, the appellant has not 
contended that this evidence would reveal other than the 
veteran having been treated at the VAMC Charleston and 
released.  Therefore, after careful review of the record, the 
Board can find no reason that a remand of the appellant's 
appeal, so an attempt to obtain the additional VAMC 
Charleston treatment record could be undertaken, would be 
judicially expedient or otherwise result in a different 
finding.  Thus, such a remand would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant.  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203, 207 
(1999) (en banc); Soyini v. Derwinski, 1 Vet.App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).  


ORDER

Entitlement to dependency and indemnity compensation, under 
the provisions of 38 U.S.C.A. § 1151, is denied.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

